 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 1 of 43




                 UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION

DR. JOHN DOE,                         §
         PLAINTIFF,                   §
                                      §   Civil Action No.: __________
V.                                    §
                                      §
THE UNIVERSITY OF TEXAS               § TRIAL BY JURY DEMANDED
HEALTH SCIENCE CENTER                 §
AT HOUSTON, ET AL.,                   §
        DEFENDANTS.                   §

            PLAINTIFF’S ORIGINAL COMPLAINT AND
             APPLICATION FOR INJUNCTIVE RELIEF

TO THE HONORABLE COURT:
      COMES NOW Dr. John Doe, Plaintiff, and files this Original

Complaint against The University of Texas Health Science Center at Houston,

Dr. Margaret McNeese in her individual capacity, Dr. Sheela Lahoti in her

individual capacity, Deana Moylan in her individual capacity, and Tiffany

Obeng in her individual capacity, all Defendants, and files this Application

for Injunctive Relief. This action arises from Defendant The University of

Texas Health Science Center at Houston’s violation of Plaintiff’s rights under

Title IX of the Education Amendments of 1972, 20 U.S.C. sections 1681 to

1688. In support of Plaintiff Dr. John Doe’s Complaint, he respectfully

submits the following:
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 2 of 43




                                  A. PARTIES

         1.   Plaintiff is Dr. John Doe (hereinafter “Dr. Doe” or “Plaintiff”).

Plaintiff is a citizen of the State of Texas. Plaintiff may be served by and

through his attorney of record: Susan H. Soto, Susan Soto Law, PLLC, P.O.

Box 571, Missouri City, TX 77459. A court may permit a plaintiff to proceed

anonymously to protect the plaintiff’s privacy or safety. Doe v. Frank, 951

F.2d 320, 324 (11th Cir. 1992). Dr. Doe files this suit under a pseudonym

because this litigation involves matters that are highly sensitive and of a

personal nature. Doe v. Public Citizen, 749 F. 3d 246, 273 (4th Cir. 2014).

Identification of Dr. Doe presents other harms as well and the likely severity

of those harms is grave. Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185,

189-90 (2d Cir. 2008). As a result of Defendants’ actions, Dr. Doe has already

lost the opportunity to match with a residency program for one match cycle;

should he be identified in this lawsuit, the risk is likely and high that his name

becoming public would cause him to not match with a residency program

again.

         2.   Defendant The University of Texas Health Science Center at

Houston (hereinafter “UTHSCH” or “the school”) is a governmental entity,

doing business in the State of Texas, with its principal place of business in

Houston, Texas. Defendant may be served by and through Vice President and


                                       -2-
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 3 of 43




Chief Legal Officer Melissa Pifko, The University of Texas Health Science

Center at Houston, Office of Legal Affairs, 7000 Fannin Street, Houston,

Texas 77030.

      3.    Defendant Dr. Margaret McNeese, an individual, a citizen of the

State of Texas, an employee of The University of Texas Health Science Center

at Houston and sued in her individual capacity, may be served with process at

2719 Ferndale Street, Houston, Texas 77098.

      4.    Defendant Dr. Sheela Lahoti, an individual, a citizen of the State

of Texas, an employee of The University of Texas Health Science Center at

Houston and sued in her individual capacity, may be served with process at

6622 Sewanee, Houston, Texas 77005.

      5.    Defendant Deana Moylan, an individual, a citizen of the State of

Texas, an employee of The University of Texas Health Science Center at

Houston and sued in her individual capacity, may be served with process at

4018 Balsam Fir Lane, Spring, Texas 77386.

      6.    Defendant Tiffany Obeng, an individual, a citizen of the State of

Texas, an employee of The University of Texas Health Science Center at

Houston and sued in her individual capacity, may be served with process at

5506 Pecan Hollow Drive, Missouri City, Texas 77459.




                                    -3-
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 4 of 43




                         B. JURISDICTION & VENUE

      7.     This Court has jurisdiction over the lawsuit because the action

arises under Title IX of the Education Amendments of 1972, 209 U.S.C.

sections 1681 to 1688. Defendant The University of Texas Health Science

Center at Houston violated Plaintiff’s rights by violating Title IX and

discriminating against Dr. Doe on the basis of sex.

      8.      Venue is proper in this Judicial District under 28 U.S.C. § 1391

because Defendant The University of Texas Health Science Center at Houston

was doing business in Harris County, Texas at the time of the incidents that

form the basis of this lawsuit and a substantial part of the acts and omissions

giving rise to Dr. Doe’s claims occurred in this Judicial District.

      9.     While not required under Title IX, Plaintiff exhausted his

administrative remedies through the school’s administrative process. In those

proceedings, Plaintiff raised the Title IX sex discrimination claims and

retaliation claims he now raises in this Complaint.

                        C. CONDITIONS PRECEDENT

      10.    All conditions precedent have been performed or have occurred.

                                  D. FACTS

      11.    Dr. Doe began his medical education at the school in 2015.

Samuel Leonard, a classmate at UTHSCH, took an inappropriate interest in


                                      -4-
    Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 5 of 43




Dr. Doe that was not reciprocated by Dr. Doe. Samuel Leonard (“Leonard”),

over the course of several semesters between 2016 and 2019, sexually

harassed and bullied Dr. Doe, creating a hostile educational environment for

the Plaintiff. Leonard made unwelcome physical contact with Dr. Doe,

verbally bullied him, and made a request of Dr. Doe for oral sex. Dr. Doe

complained to Defendant UTHSCH’s Office of Admissions and Student

Affairs (“OASA”) about Leonard’s abusive treatment, but OASA did not

open an investigation, even after Dr. Doe provided evidence of the

harassment and abuse.

        12.     Instead, OASA put Dr. Doe before the school’s Student

Evaluation and Promotions Committee1 (“SEPC”) in March 2017 because

Leonard alerted OASA that some time previously, Dr. Doe had helped

himself to some almonds that were set out in an office. Leonard craftily used

this report as a self-serving diversionary tactic, even though the snack took

place more than six months prior to Leonard making the report to OASA.

        13.     After the March 2017 SEPC meeting where Dr. Doe’s

professionalism was examined and discussed as it related to the almond

snack, Dr. Doe was so upset by the unfairness of the process that he was



1
 Student Evaluation and Promotions Committees are common in medical schools. They consider students’
petitions, review the academic performance or professional comportment of students, or meet for other
purposes as determined by the institution.

                                                -5-
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 6 of 43




unable to focus on studying for a major Board Exam. To regain his focus

and to get back on track, Dr. Doe took the fall 2017 semester off from

school. Sadly, OASA continued to ignore Dr. Doe’s complaints about

Leonard, whose harassing behavior towards Dr. Doe continued during Dr.

Doe’s gap semester.

      14.    Dr. Doe was on good terms with OASA staff throughout 2018

and until March 2019, at which time Dr. Doe emphatically and specifically

made a Title IX complaint about Samuel Leonard to Nicole Dubuque

(“Dubuque”). The afternoon following Dr. Doe’s repeated outcry, Dubuque

telephoned Dr. Doe two times in order to summon him to a meeting with

Defendant Dr. Margaret McNeese (“McNeese”), the school’s Vice Dean for

Admissions and Student Affairs and the school’s Title IX coordinator, and

Defendant Dr. Sheela Lahoti (“Lahoti”), Associate Dean for Admissions and

Student Affairs. Dubuque and Dr. Doe both informed McNeese and Lahoti

about Dr. Doe’s complaint, but still no Title IX investigation was initiated.

Instead, McNeese told Dr. Doe that Leonard had already faced consequences

for his abhorrent behavior and advised that Dr. Doe should not worry about




                                     -6-
    Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 7 of 43




the inclusion of the March 2017 SEPC meeting on Dr. Doe’s MSPE letter 2

because “no adverse action had been taken” against Dr. Doe.

        15.      Strangely, McNeese called the University of Texas Police at

Houston Department (“UTPHD”) more than 24 hours after Dr. Doe’s

meeting with Nicole Dubuque. Dubuque reported to UTPHD Sergeant

Brodie Riner that she had allegedly felt “threatened” during her conversation

with Dr. Doe. In turn, UTPHD spoke with Dr. Doe and informed him of the

report. The school’s police department did not take any further action and

Dr. Doe followed up with Dubuque. He specifically asked her if she “felt

threatened” during their previous meeting. She responded that she felt

“uncomfortable,” but she would not say that she felt “threatened.” Again, no

Title IX investigation was initiated, nor were SEPC proceedings initiated in

order to review Dr. Doe’s recent conduct, which, if one believes the report

made to UTPHD, was offensive enough to make Dubuque “uncomfortable”

or “threatened.” Under normal circumstances, would conduct of this nature

not be unprofessional enough to warrant an SEPC referral? One would think

so.




2
 The MSPE is a summary letter of evaluation that provides residency programs with a summary of a
medical student’s experiences, attributes, and academic performance.

                                                -7-
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 8 of 43




      16.    Months later, in early November 2019, Dr. Doe was made

aware of a complaint written by Dubuque, purportedly written in March.

However, Yolanda Bell (“Bell”), a member of OASA staff, told Dr. Doe that

the written complaint statement was not written until May, after Dr. Doe’s

second Title IX complaint. Bell also stated that Defendants McNeese and

Lahoti had instructed OASA staff to provide statements against Dr. Doe

after Dr. Doe filed a Title IX complaint. Interestingly, Dubuque does not

specify in her complaint what her conversation with Dr. Doe was about, nor

does she reveal what Dr. Doe said that made her “feel threatened.”

      17.    On March 12, 2019, Dr. Doe spoke with Devan Santora

(“Santora”), the Executive Services Administrator in the Dean’s office, to

request a meeting with Dean Barbara Stoll. Dr. Doe outlined his Title IX

complaint and concerns about OASA for Santora, who said she would talk to

her “good friend” Dubuque about them before figuring out a way forward.

Santora and Dr. Doe met in Santora’s office for approximately one hour,

with the office door closed for privacy. Then, in another shocking turn of

events, after Santora communicated with Dubuque, she also called the

UTPHD and claimed that she felt “uncomfortable” during her conversation

with Dr. Doe, because he asked her to close the door to the office so that

they could speak privately. Santora’s report to police was also made more


                                     -8-
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 9 of 43




than twenty-four hours after her meeting with Dr. Doe, indicating that

Santora, like Dubuque, did not feel “uncomfortable” enough to create a

sense of urgency to report to law enforcement officials. Santora never did

arrange a meeting between Dr. Doe and Dean Stoll.

      18.    Dr. Doe filed several complaints about OASA with the

UTHSCH Office of Institutional Compliance (“OIC”) in April 2019. Dr.

Doe held off on re-urging his Title IX complaint to the OIC because he did

not feel comfortable sharing the details with them, which were

embarrassingly sexual in nature. Dr. Doe wanted to wait and see how the

OIC dealt with his other complaints before re-urging his Title IX complaint.

The OIC encouraged Dr. Doe to speak with Dean Stoll.

      19.    Dr. Doe did not experience any negative consequences as a

result of his complaints in April 2019, when he first filed his complaints

against OASA with the OIC. No educational services or resources were

restricted from him in April 2019; OASA did not restrict him from

benefiting from services or resources to which other students had access

until after his Title IX complaint was filed.

      20.    Upon the advice of OIC, Dr. Doe requested a meeting with

Dean Stoll via email through Dean Stoll’s assistant, Devan Santora, on May

6, 2019. Initially, Dr. Doe did not get a response, but after OIC’s


                                      -9-
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 10 of 43




Compliance Coordinator, Stephen Arong (“Arong”), called Santora and told

her to respond to Dr. Doe, she begrudgingly set up a short meeting between

the Dean and Dr. Doe for later in the month.

      21.    On May 7, 2019, Dr. Doe filed an additional complaint with

OIC, reporting his fear that OASA would try to retaliate against him on his

Medical Student Performance Evaluation (“MSPE”) letter. Dr. Doe also

filed a complaint that Defendant McNeese, Defendant Lahoti, Dr. Dana

McDowelle and other OASA staff had started to treat him differently than

other students were treated and to disparage his national origin by

intentionally mispronouncing his name. In fact, McNeese, Lahoti and

McDowelle admitted their bad acts to Deana Moylan, who was investigating

this particular claim and were put on notice by Title IX administrators to

refrain from the antagonistic and inappropriate treatment. Their response?

They emailed Dr. Doe and intentionally misspelled his name in the

correspondence.

      22.    On May 22, 2019, when Dr. Doe was scheduled to meet with

Dean Stoll, Defendant McNeese and the UTPHD also appeared at the

meeting, without any prior notice to Dr. Doe. Even though complaints were

already filed through OIC against McNeese’s office at this point, McNeese

did not recuse herself from the meeting. Dr. Doe respectfully asked that


                                    - 10 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 11 of 43




McNeese not be present in the meeting and suggested that the meeting

would otherwise be discontinued. In response, Dean Stoll asked McNeese to

leave and called OASA staff member Yolanda Bell into the meeting instead.

The police recorded the meeting with Dean Stoll. After the meeting, Dean

Stoll initiated an official Title IX investigation.

      23.    Dean Stoll ignored all subsequent communication from Dr. Doe

after that meeting, but she did act behind the scenes on October 1, 2019 to

prevent OASA from altering the wording of Dr. Doe’s MSPE letter at that

time. She also stepped in to prevent the SEPC from dismissing Dr. Doe from

medical school in December 2019.

      24.    On July 2, 2019, Dubuque clarified for Dr. Doe that Defendant

McNeese had not recused herself from meeting with Dr. Doe about his

MSPE, and suggested that since the MSPE would not be written until

September, he could meet with McNeese to review the letter after it was

written.

      25.    On July 9, 2019, Dr. Doe provided a written complaint about

Leonard’s propositioning him to Defendant Deana Moylan (“Moylan”), the

ranking administrator over Diversity and Equal Opportunity. Defendant

Moylan delegated the case downward, so Dr. Doe met with Defendant

Tiffany Obeng (“Obeng”), Senior Equal Opportunity Advisor, on July 12,


                                       - 11 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 12 of 43




2019. Defendant Obeng initially refused to meet with Dr. Doe without Sgt.

Riner present, as she had been advised by Defendant McNeese to have

UTPD present. Complainants generally do not require a police presence

when meeting with a Title IX investigator, so this is another example of

disparate treatment and was an attempt to further intimidate Dr. Doe. Dr.

Doe refused to meet with Obeng if UTPHD was invited, at which point

Obeng relented and met alone with Dr. Doe. Obeng made a number of

comments during the meeting that downplayed Dr. Doe’s feelings about

Leonard’s actions and how they affected Dr. Doe and his educational

environment. Moylan, in washing her hands of Dr. Doe’s Title IX complaint,

neglected her responsibilities and violated her duties as the school’s Deputy

Title IX Coordinator. She never investigated Dr. Doe’s complaint.

      26.    On July 26, 2019, Defendant McNeese recused herself from the

Title IX investigation, but then continued to act in her role as Vice Dean

when she withheld educational services from Dr. Doe. McNeese directed Dr.

Doe to speak exclusively with Dr. Wallace Gleason regarding all educational

matters, instead of with her, because of the active OIC and Title IX

investigations. Dr. Gleason shared with Dr. Doe that he directly mentored

Leonard and that he generally did not provide advice to fourth-year medical

students. Defendant McNeese was aware of these facts and nevertheless


                                     - 12 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 13 of 43




made the inappropriate decision that had the potential to seriously damage

Dr. Doe’s educational career – to push him off on someone else rather than

treat him like every other student and provide to him the benefit of OASA

services and programs.

      27.    Dr. Doe filed a series of retaliation complaints against OASA

for various reasons after the Title IX investigation was initiated. See para.

18, supra. For example, OASA staff member Denise Pinales said that she is

an “equal opportunity liar” and lies to all students the same way she did to

Dr. Doe when she denied him a meeting with Yolanda Bell; Dubuque

entirely refused to review Dr. Doe’s Personal Statement (which she normally

does for senior medical students as part of her job responsibilities).

      28.    On July 29, 2019, Defendants McNeese and Lahoti solicited

statements against Dr. Doe from OASA staff, which amounted to nothing

more than some staffers (not all) reporting that they felt uncomfortable

around Dr. Doe, and presented the statements to UTPHD and to Dean Stoll.

To this day, the false and self-serving statements have not been substantiated

with any supportive evidence or corroboration. Dr. Doe was never asked to

provide a statement, nor was he permitted to be present when the statements

were provided to the Dean. Suspiciously, the statements and allegations

against Dr. Doe were not provided to OIC and were not provided to Dr. Doe


                                     - 13 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 14 of 43




until after the Title IX investigation closed at the end of October 2019. They

were provided to UTPHD on July 29, 2019, but the police did not consider

Dr. Doe to be a threat in any way and so did not take any action. However,

against the advice of UTPHD, McNeese and Lahoti insisted that they wanted

police presence in the OASA office from that point forward. From then on, a

UTPHD officer was regularly posted in the OASA office until Dr. Doe left

for his “away rotation” in mid-August 2019. Dr. Doe did not directly interact

with anyone in OASA during this time period and communicated only with

Dr. Wallace Gleason. The police officer assigned to OASA, however,

followed Dr. Doe around campus and discouraged Dr. Doe through

intimidation from congregating with other medical students in the student

lounge area near the OASA office whenever Dr. Doe was on campus.

      29.    For some reason, out of the blue on July 29, 2019, OIC sent Dr.

Doe an email that contains the process of withdrawing a complaint, in case

he wanted to withdraw his complaints at that time. He did not. Instead, on

July 31, 2019, Dr. Doe submitted a signed statement regarding his Title IX

complaint to Defendants Tiffany Obeng and Deana Moylan.

      30.    On September 3, 2019, Defendant McNeese sent out a general

email asserting that the school is committed to preventing Title IX incidents

from occurring. The timing of this email is suspect.


                                     - 14 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 15 of 43




      31.    On September 6, 2019, Defendant Moylan notified Dr. Doe that

she had some questions for him, but he was on an “away rotation” in

Rochester, New York at that time and was unable to meet with her. Moylan

was unwilling to email her questions to Dr. Doe or to pose them over the

telephone. Defendant Moylan never asked Dr. Doe any questions before she

closed the Title IX case on October 29, 2019. This is a breach of her duties

and responsibilities under federal law.

      32.    Dr. Doe reported to OIC’s Arong on September 12, 2019 that

Moylan refused to accommodate Dr. Doe being out of town on a rotation;

Arong’s only suggestion in a responsive email was for Dr. Doe to withdraw

his Title IX complaint if he so chooses. Dr. Doe responded that he would not

be bullied into withdrawing his Title IX complaint.

      33.    Also on September 12, 2019, Arong provided a document to

Dr. Doe that states that best practices were not followed during the first

SEPC meeting concerning Dr. Doe, held in March 2017. See para. 12, supra.

Arong told Dr. Doe that it is clear from the document that there should be

some changes to the SEPC process in order to align the process with

standing Board of Regents rules and university policy.

      34.    On September 16, 2019, the UTHSCH Office of Legal Affairs

declined to talk to Dr. Doe because it represents OASA and the institution.


                                     - 15 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 16 of 43




However, the Office of Legal Affairs had been advising OASA the whole

time relevant to this lawsuit and is a part of the school’s Title IX committee.

While Defendant McNeese had purportedly recused herself from the Title

IX process, her attorneys remained on the Title IX committee and were

involved in the Title IX investigation into Leonard’s actions. The Office of

Legal Affairs is also a participant in the committee that reviews information

gathered in OIC investigations and decides the final outcome of those

investigations. It is impossible to have had impartial investigation into

OASA’s actions against Dr. Doe when OASA’s legal representative was a

part of the two bodies responsible for information review and decision

outcome! If neither Dr. Doe nor his attorney were permitted to sit in on what

Defendant UTHSCH calls “triage teams” regarding complaints, then why

was OASA’s attorney permitted to do so? This is a scandalous and egregious

violation of Dr. Doe’s civil rights.

      35.    By September 24, 2019, most UTHSCH students received an

email notifying them that they were now able to review their MSPE letters,

so Dr. Doe emailed Dr. Gleason in order to review his letter. Dr. Gleason

replied that the letter was not ready yet and suggested that he is not

responsible for writing it, anyway. It was OASA’s Dr. Dana McDowelle

(“McDowelle”) who emailed Dr. Doe and said the letter was ready to


                                       - 16 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 17 of 43




review. Upon review, it was evident to Dr. Doe that the Professionalism

section (regarding the March 2017 SEPC meeting) had been written in a

manner more damaging than what OASA had either originally intended or

led Dr. Doe to believe. Dr. Gleason said that the wording had been approved

by McNeese, Lahoti and McDowelle. Dr. Doe reported his concern about

the MSPE letter to OIC, Dean Stoll, and others. There exists an email string

where Defendant McNeese alleges that both Dr. Doe and UTPHD are lying

about how OASA intended to word the MSPE letter. Dean Stoll stepped in

and stopped OASA from inappropriately wording the MSPE letter. See para.

23, supra.

      36.    On October 1, 2019, an MSPE for Dr. Doe was released by the

OASA office that does not have any indication that Dr. Doe committed any

breaches of professionalism in 2019. Under National Resident Matching

Program rules, the MSPE letter is required to be honest and complete. If Dr.

Doe behaved in the manner in which the sham statements solicited by

Defendants McNeese and Lahoti accuse him of behaving, why did OASA

not say so in that important document? They did not say that Dr. Doe was

unprofessional because he had not been unprofessional!




                                    - 17 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 18 of 43




      37.   On October 24, 2019, Dr. Doe was invited to review the

findings of the Title IX investigation. The Title IX meeting was held on

October 29, 2019.

      38.   During that October 29 meeting, Defendant Deana Moylan

shared a summary with Dr. Doe that misrepresents Dr. Doe’s statements and

intentionally excludes facts and statements that support Dr. Doe’s

allegations against Leonard. In addition, the summary document says that

Dr. Doe was unable to be reached in order for the investigation to be

completed, which is untrue. The document also mischaracterizes a statement

by key witness Kevin Cornell regarding Leonard’s sexual harassment of Dr.

Doe. Defendant Moylan concluded the meeting by stating that she believed

that Dr. Doe’s sentiment that the Title IX office and the school were

sweeping Dr. Doe’s concerns “under the rug” were “unprofessional” and

“inappropriate.”

      39.   Immediately after the meeting with Defendant Moylan, OASA

initiated another SEPC meeting process to discuss Dr. Doe’s alleged

“unprofessionalism.” Per documentation provided by OASA, the SEPC

convened on November 5, 2019 and made the decision that Dr. Doe had

behaved unprofessionally – before hearing Dr. Doe’s side of the story and

before allowing Dr. Doe to rebut any of the accusations made by OASA.


                                    - 18 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 19 of 43




The SEPC was provided with the series of unidentified, undated, heavily

redacted, contradictory statements that had been solicited by Defendants

McNeese and Lahoti from their staff in the OASA office, which were still

lacking supportive evidence. Some of the allegations are back-dated between

March and August 2019, but the matter was not brought to the attention of

the SEPC until November 5, 2019 (one week after the Title IX investigation

closing meeting). Why? It normally takes only one week for OASA to

initiate an SEPC hearing; SEPC chairman Dr. Michael Redwine found it

very odd that an SEPC meeting had not been convened months earlier if the

allegations existed months earlier. Dr. Doe was concerned that the SEPC

meeting was held in retaliation, so he filed another complaint with OIC.

      40.   Dr. Doe had reported some of the incidents mentioned in the

packet of allegations from OASA that SEPC reviewed to the Office of

Institutional Compliance in a timely manner/as they occurred. The OIC

questioned OASA about these incidents, yet OASA never provided the

packet of allegations/statements to OIC during the course of OIC’s various

investigations. Stephen Arong stated on multiple occasions that OASA felt

very uncomfortable with Arong’s line of questioning about the incidents of

which Dr. Doe complained. Sergeant Riner also commented to Dr. Doe, on

at least two occasions, that Dr. Doe had “OIC and EEO so far up OASA’s


                                    - 19 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 20 of 43




butts that they obviously are unhappy with you [Doe].” Despite OASA’s and

SEPC’s actions, Dr. Doe continued to act professionally and attempted to set

up a mediation to resolve the matter. Defendant McNeese denied that

request.

      41.    Stephen Arong and William Lemaistre, the University’s Vice

President and Chief Compliance Officer, both told Dr. Doe on audio

recording that the recent OASA and SEPC situation has a strong appearance

of retaliation. Worse, Yolanda Bell told Dr. Doe that the allegation

statements were solicited by Defendants McNeese and Lahoti in May, after

Dr. Doe filed the Title IX complaint against Samuel Leonard, and then were

back-dated. The SEPC was not told when the allegations had been solicited

or written; the dates and names were redacted in the packets that were shared

with the committee members. Yolanda Bell asked Dr. Doe directly how he

thought the Title IX coordinator (Defendant McNeese) felt when he alleged

that McNeese’s office ignored his Title IX complaint for years, linking

McNeese’s actions to what Dr. Doe said when exercising his First

Amendment rights.

      42.    After Dr. Doe made his Title IX complaint, he was subjected to

increased scrutiny. There was an allegation that he lied on his 2013 Joint

Admissions Medical Program (“JAMP”) application regarding his address,


                                    - 20 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 21 of 43




which is easily refuted. Notably, no other JAMP student was questioned

about his/her address updates on JAMP applications or put before SEPC for

being suspected of being dishonest on a JAMP application.

      43.   After OASA submitted the solicited, self-serving accusations

against Dr. Doe to SEPC, Dr. Redwine agreed to postpone the SEPC

meeting until after January 15, 2020, as Dr. Doe was scheduled for another

“away rotation” in Florida, and then was to be on vacation. The Office of

Admissions and Student Affairs disregarded Dr. Redwine’s decision and

sent an email to Dr. Doe informing him that SEPC had decided that the

meeting should happen as soon as possible. When Dr. Doe requested the

SEPC meeting minutes regarding this decision (since it was contrary to what

Dr. Redwine told him), they did not provide any meeting minutes to verify

that this was an SEPC decision. Normally, OASA determines when SEPC

meetings are held, so by representing to Dr. Doe that it was SEPC’s decision

to hurry the process along, OASA inadvertently provided evidence that

OASA uses SEPC as a puppet in a sham process. Invading the province of

SEPC’s authority, OASA told Dr. Doe that he would be dismissed if a

breach in professionalism were to be found.

      44.   On December 9, 2019, Dr. Doe reached out to UT Regent John

Zerwas to complain about SEPC and share with him an audio recording of


                                    - 21 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 22 of 43




Stephen Arong saying that the process has a strong appearance of retaliation.

Mr. Zerwas said he is not involved in UTHSCH’s processes, but he spoke

with Dr. Michael Blackburn (Executive Vice President & Chief Academic

Officer) and forwarded Dr. Doe’s concerns to him. Also on December 9, Dr.

Doe was informed that he was no longer allowed to talk to Arong. All

communication was to go directly to Arong’s boss, William Lemaistre.

      45.   On December 18, 2019, the SEPC meeting was held and Dr.

Doe was treated differently than other students who go before the

committee. First, the complainant was OASA and they were also members

of the committee. Second, Dr. Doe did not get to hear witness testimony or

cross examine witnesses. Third, the meeting was held in a different part of

the school, while the meetings are usually held in the OASA office. The

location of the meeting was not provided to Dr. Doe until the night before

the meeting in an aggressive move to assert power over Dr. Doe and to

intimidate him, even though every other student called before SEPC knows

the location at least one week prior to the meeting. Fourth, OASA made the

decision to deny Dr. Doe his right to have his attorney present in the room

and this decision was only conveyed to Dr. Doe after business hours the

night prior to and then again the morning of the SEPC meeting. This

decision contradicts Dr. Redwine’s statement just two days prior to the


                                    - 22 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 23 of 43




SEPC meeting, where he clearly stipulated that the attorney could be a

“potted plant” in the room. Fifth, OASA asked UTPHD to be present outside

the meeting room in a continued effort to intimidate Dr. Doe; police are not

present or on duty outside of other students’ SEPC meetings.

      46.    During the SEPC meeting, Dr. Aleksandra De Golovine, a

colleague of Lahoti’s husband, directed much of the conversation and said at

one point that the persons who provided statements “are scared women.”

This is an example of how, because Dr. Doe is a man, he was perceived and

treated differently than other students. Yolanda Bell (OASA staff member)

served as the meeting minutes recorder and was not supposed to speak

during the meeting, but she interrupted the meeting to counter what Dr. Doe

said. Dr. Doe was not given an opportunity to know the names of most of his

accusers, much less directly address them, making it difficult to respond to

the vague, secret accusations. The name of the person who allegedly

proposed that an addendum be added to the MSPE letter is missing from the

meeting minutes; it is on Plaintiff’s information and belief that OASA

independently added the decision to add an addendum to Dr. Doe’s MSPE

letter and that it was not proposed by a member of the SEPC committee.

Unless intimately aware of OASA processes and the MSPE, it is unlikely

that the SEPC would have proposed such a consequence for Dr. Doe,


                                    - 23 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 24 of 43




especially if they did not find him to have breached any of the school’s

policies. There was no discussion of adding an addendum to Dr. Doe’s

MSPE while he was in the room for the meeting, nor was there discussion

about the possibility of him being dismissed from the program. In fact, in a

post-SEPC telephone call with Dr. Doe, Dr. Redwine said SEPC looked

upon Dr. Doe “very favorably” and that, to his knowledge, “there was no

adverse action taken.” Dr. Redwine said at the end of the SEPC meeting that

Dr. Doe would “receive a decision letter in the next couple days and it’ll say

it’s from me but I don’t write it.” Dr. Redwine confirmed in the post-SEPC

phone call that Defendant McNeese, Defendant Lahoti and Yolanda Bell –

all with OASA – wrote the SEPC decision letter and sent it to Dr. Doe, and

also uploaded the addendum to the MSPE letter; the wording of neither was

approved by SEPC, yet the SEPC meeting minutes are required to be

approved by SEPC. This is further evidence that OASA uses SEPC as a

puppet in a sham process and used it here to retaliate against Dr. Doe. Two

days prior to the SEPC meeting, Dr. Doe discussed with Dr. Redwine that

even if SEPC looked upon him favorably, OASA would still decide to add

an addendum to the MSPE letter. Dr. Redwine said on audio recording,

“What letter? What are you talking about?” Dr. Redwine was of the belief

that if SEPC did not decide to dismiss Dr. Doe, then there would be no


                                    - 24 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 25 of 43




addendum needed. The fact that the SEPC committee members were not

informed of the possible consequences of their decision also shows

manipulation of the process by the OASA office.

      47.    Dr. Doe had applied to both ophthalmology and anesthesiology

residency positions. Ophthalmology residency positions are applied to

through SFMatch and anesthesiology residency positions are applied to

through ERAS. The SEPC meeting minutes for December 18, 2019

somehow ended up showing that an addendum (unfavorable and not even

determined by the SEPC) should be added to Dr. Doe’s MSPE letter for the

ERAS “Main Residency Match,” so an addendum was quickly added on

December 18, 2019 to Dr. Doe’s ERAS “Main Residency Match” application

for anesthesia. Dr. Doe immediately appealed the SEPC decision to Dr.

Guiseppe Colasurdo, the president of the institution. In other students’ cases,

OASA has waited until the outcome of an appeal before taking any sort of

action regarding an MSPE letter or adding an addendum to same. Here, an

addendum was added to Dr. Doe’s SFMatch application on January 3, 2020,

prior to the Office of the President issuing a decision on the appeal. It

appears that OASA overlooked the fact that Dr. Doe had applied to

ophthalmology residency positions and was only reminded of it when Dr.

Doe explicitly stated it in his appeal to the president.


                                      - 25 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 26 of 43




      48.    On Friday, January 3, 2020, Dr. Doe learned that OASA added

an addendum to the SFMatch ophthalmology application in spite of the fact

that the SEPC decision letter had only directed OASA to alter the letter in

the ERAS system and that no determination had been made with respect to

the appeal. Dr. Doe reached out to the president’s office and requested an

urgent meeting to discuss his appeal, to which the president agreed. During

the meeting, the president explicitly stated that he feels that OASA is best

equipped to handle these situations and he did not want to discuss the matter

in any amount of detail. He asked Dr. Doe about his background and

aspirations and then concluded the meeting. On January 6, 2020, the

president’s office released a document that states, “no adverse action was

taken” against Dr. Doe, but that an addendum should be added to SFMatch,

as well. The OASA had already done that the Friday before the meeting with

and decision of the president.

      49.    Dr. Doe spoke with Dr. Eugene Boisaubin, an ethics professor

at UTHSCH, after the SEPC meeting and he revealed that “Dean Stoll and

higher-ups” at the university had stepped in prior to the SEPC meeting and

told Dr. Redwine that Dr. Doe was not to be dismissed after an internal

memo had been distributed by the Office of Institutional Compliance that the

meeting had a “strong appearance of retaliation.”


                                     - 26 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 27 of 43




      50.   On January 15, 2020, Dr. Doe learned that he did not match

with a residency program. He communicated with the president’s office and

again asked that the retaliatory addendum be removed from his MSPE letter.

Dr. Doe also met with Defendant UTHSCH Chief Academic Officer

Michael Blackburn and asked him to remove the retaliatory addendum from

the MSPE letter. As had become the custom and practice of Defendant

UTHSCH, Dr. Blackburn’s assistant called UTPHD to report that Dr. Doe

was behaving unprofessionally during his meeting with Dr. Blackburn.

When Sgt. Riner followed up with Dr. Doe regarding the allegation, Dr. Doe

told him it was a false report; when Sgt. Riner followed up with Dr.

Blackburn regarding the allegation, Dr. Blackburn said that while Dr. Doe

was tearful and upset during the meeting, he HAD NOT been loud or

unprofessional.

      51.   At least one residency program director verified that Dr. Doe

would have matched to their respective program, but when the last-minute

addendum was received, they removed Dr. Doe from their rank list.

      52.   On January 16, 2020, all investigations conducted by OIC were

closed and none of them are in Dr. Doe’s favor. Neither Defendant

McNeese, Defendant Lahoti, or OASA reached out to Dr. Doe after he did

not match, even though that has been the standard procedure with all other


                                    - 27 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 28 of 43




students in previous years. Either Lahoti or other OASA staff normally

contacts unmatched applicants, as was the case for Dr. John Hunt, who did

not match ophthalmology in the previous cycle. For Dr. Doe, the disparate

treatment continued; Yolanda Bell told him that it was best for them to meet

outside of OASA and that he should not go in to the OASA office, because

Defendants McNeese and Lahoti were unhappy that Dr. Doe had not been

dismissed from the program. Further, Dr. Mark Farnie, an Internal Medicine

professor at UTHSCH, found it extremely odd and unfair that OASA did not

reach out to Dr. Doe after he did not match for an ophthalmology residency.

      53.    Shortly thereafter, Dr. Jeffrey Actor forwarded an email to Dr.

Doe to let Dr. Doe know that he thinks it is interesting that all faculty and

staff are now having to undergo mandatory Title IX reporting training. The

timing of this training is suspect.

      54. Still focused on retaliating against Dr. Doe, Defendant Lahoti took

it upon herself to reach out to Dr. Rahul Pundit in Dr. Andrew G. Lee’s

ophthalmology office and discuss Dr. Doe’s educational record – unsolicited

and in violation of FERPA. Lahoti then tried to entrap Dr. Doe by requesting

pictures and statements from him, through Drs. Pundit and Lee, of a “car

accident” – which was an analogy that Dr. Doe had used to describe the

whole situation with Defendant UTHSCH. There was no reason for Lahoti


                                      - 28 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 29 of 43




to reach out to Dr. Pundit or Dr. Lee. Dr. Lee knew this and informed Dr.

Doe of same on February 4, 2020. When Dr. Doe discussed this latest

development with Sgt. Riner of UTPHD, his response to Dr. Doe was, “All

of this has become personal for Student Affairs. It’s so obvious.”

      55.    It was also inappropriate for Lahoti to continue her campaign

against Dr. Doe because he chose to withhold his directory information,

meaning that the school could no longer confirm that he was a student at the

institution to third parties, much less discuss his educational record with

people like Dr. Pundit and Dr. Lee. Defendants McNeese and Lahoti only

discontinued their campaign after Dr. Doe reached out to the president’s

office to tell them about Defendant Lahoti’s highly inappropriate phone call

to, and request of, Dr. Pundit and Dr. Lee.

      56.    When Dr. Doe requested a Verification of Enrollment Letter

from OASA because he needed it for another rotation to which he was

applying, the letter he was provided is very different than what is provided

to other students. Dr. Doe’s letter basically urges programs to ask OASA for

the damaging MSPE letter.

      57.    On March 3, 2020, Dean Stoll sent out an email reminding the

school community that she takes student mistreatment very seriously. The

timing of this email is suspect. On March 11, 2020, Dr. Doe learned that


                                     - 29 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 30 of 43




Dean Stoll created a new Office of Professionalism that reports directly to

her office, rather than to OASA, as one of her last acts as Dean – she

announced her retirement on May 4, 2020.

      58.    Dr. Doe graduated on May 1, 2020.

      59.    Since graduation, Vice President of Institutional Compliance

William Lemaistre is no longer in his position at the school. He made no

secret of the fact that he felt terrible about what happened to Dr. Doe and

commented to Dr. Doe that it made no sense for OASA to pursue complaints

against Dr. Doe so far after the fact. His question to Dr. Doe was, “Why

now?” which begets the inference that there is no legitimate reason for

OASA’s implementation of a SEPC meeting regarding Dr. Doe in fall 2019,

only a retaliatory reason.

                             E. CAUSES OF ACTION

 COUNT 1 Sex Discrimination Pursuant to Title IX of the Education
Amendments of 1972, Ch. 39, 86 Stat. 235, 20 U.S.C. §§ 1681 et seq. and
      Pursuant to the Civil Rights Restoration Act of 1987,
                       102 Stat. 29, § 1687

AS AGAINST DEFENDANT THE UNIVERSITY OF TEXAS HEALTH
SCIENCE CENTER AT HOUSTON:

      60. Plaintiff re-alleges and incorporates by reference the allegations set

forth in paragraphs 11-59, above, as if fully set forth herein. Defendant

UTHSCH intentionally, willfully and without justification acted to deprive


                                     - 30 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 31 of 43




Dr. Doe on the grounds of his sex of his rights, privileges and immunities

secured by the laws of the United States, particularly his right to be free from

discrimination in education on the grounds of his sex as provided by Title IX

of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq.

      61. The Defendant, despite knowledge and adequate opportunity to

learn of the misconduct of its agents and employees, adopted, approved, and

ratified these acts, omissions, and misconduct.

      62.    Defendant’s unlawful acts have caused Plaintiff economic

damages in the form of income, benefits, and consequential damages in an

amount to be proved at trial.

      63.    Defendant’s unlawful acts have caused Plaintiff non-economic

damages in the form of physical illness, injury to reputation, personal

humiliation, and mental anguish and suffering, to be proved at trial.

      64.    Plaintiff is entitled to costs, disbursements, and reasonable

attorney’s fees incurred.

  COUNT 2 Title IX, 42 U.S.C. § 2000E-3(a) Retaliation for Engaging
                       in Protected Activity

AS AGAINST DEFENDANT THE UNIVERSITY OF TEXAS HEALTH
SCIENCE CENTER AT HOUSTON:

      65.    Plaintiff realleges all matters set forth in paragraphs 11-59 and

incorporates them herein.


                                     - 31 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 32 of 43




      66.      Dr. Doe participated in protected activity when he complained

about discrimination and harassment based on sex.

      67.      Dr. Doe also participated in protected activity when he

complained about non-compliance with federal laws governing his right to

due process.

      68.      Dr. Doe further participated in protected activity when he

complained about the school’s actions and inactions to Compliance

Coordinator Arong and the OIC.

      69.      In retaliation for Dr. Doe’s complaints, the school operated

outside of normal procedure for the SEPC process and forced Dr. Doe to

endure an unjustified committee process and then unrightfully issued an

amendment to Dr. Doe’s Medical School Performance Evaluation letter,

which directly prevented him from securing a residency position.

      70.      There is a causal connection between Dr. Doe’s complaints

about the OASA office and the materially adverse actions taken against Dr.

Doe by the school. See para. 85, infra.

      71.      Furthermore, the retaliation endured by Dr. Doe would dissuade

and deter a reasonable medical student from making complaints of

harassment and discrimination or otherwise engaging in protected activity

under law.


                                      - 32 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 33 of 43




      72.    Defendant UTHSCH retaliated against Dr. Doe for engaging in

protected activity in violation of federal law.

                  COUNT 3 Violation of 42 U.S.C. § 1983

AS AGAINST ALL INDIVIDUAL DEFENDANTS:

      73. Plaintiff realleges and incorporates by reference as though fully set

forth paragraphs 11 through 59. In doing each and all of the acts alleged, the

individual defendants were acting under color of state law.

      74. The individual defendants had a duty to provide and ensure an

educational environment for Dr. Doe free of sexual innuendo, intimidation,

and discriminatory animus and to enforce the regulations, rules, and laws

necessary to protect Dr. Doe and other male students from the acts of sexual

harassment, bias and discrimination.

      75. The individual defendants intentionally, willfully, and without

justification deprived Dr. Doe on grounds of sex of his rights, privileges, and

immunities secured him by the Constitution and the laws of the United States,

in violation of 42 U.S.C. § 1983.

      76.    The individual defendants intentionally, willfully, and without

justification deprived Dr. Doe of his right to due process, as laid out in

paragraphs 11-59, supra. Dr. Doe’s private interest in securing a residency

match was affected by the individual defendants’ actions of adding a self-


                                      - 33 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 34 of 43




serving and retaliatory addendum to Dr. Doe’s MSPE letter and of failing to

conduct a reasonable investigation into Dr. Doe’s outcry of sexual harassment

and a Title IX violation, and the risk of the deprivation of Dr. Doe’s interest

was great. The heavy weight and importance of the MSPE letter is commonly

known in the field of medical education. The procedural requirements of

following the SEPC process would not have imposed any additional fiscal or

administrative burden on Defendants McNeese and Lahoti; ensuring that Dr.

Doe’s input was incorporated into the Title IX investigation process would

not have imposed any additional fiscal or administrative burden on

Defendants Moylan and Obeng.

                       COUNT 4 Breach of Contract

AS AGAINST DEFENDANT THE UNIVERSITY OF TEXAS HEALTH
SCIENCE CENTER AT HOUSTON:

      77.    Plaintiff realleges all matters set forth in paragraphs 11-59 and

incorporates them herein.

      78.    It is generally held that the basic legal relationship between a

student and a university is contractual in nature. Guidry v. Our Lady of the

Lake Nurse Anesthesia Program, 170 So.3d 209, 213 (2015). It is also

generally accepted that the “catalogs, bulletins, circulars, and regulations of

the university made available to the student become part of the contract.”

Shafiq v. Ochsner Health System, C.A. 18-8666 (2019), citing id.
                                     - 34 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 35 of 43




      79.    Plaintiff and Defendant UTHSCH entered into a contract when

Dr. Doe enrolled in the school. Plaintiff has performed his obligations under

the contract. Defendant, however, has not performed its contractual

obligations. Specifically, Defendant did not follow its published regulations

or customary procedures regarding the SEPC process when dealing with

matters pertaining to Dr. Doe.

      80.    The complainant in the most recent SEPC meeting was OASA

and they were also members of the committee. Dr. Doe did not get to hear

witness testimony or cross examine witnesses. The SEPC meeting was held

in a different part of the school, while the meetings are usually held in the

OASA office. The location of the meeting was not provided to Dr. Doe until

the night before the meeting, even though every other student called before

SEPC knows the meeting location at least one week prior to the meeting.

The OASA made the decision to deny Dr. Doe his right to have his attorney

present in the room.

      81.    Defendant’s nonperformance is a breach of the parties’

contract.

 COUNT 5 Violation of the First Amendment to the U.S. Constitution

AS AGAINST DEFENDANT THE UNIVERSITY OF TEXAS HEALTH
SCIENCE CENTER AT HOUSTON:



                                     - 35 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 36 of 43




      82.    Plaintiff realleges all matters set forth in paragraphs 11-59 and

incorporates them herein.

      83.    The First Amendment to the United States Constitution,

incorporated and made applicable to the states by the Fourteenth

Amendment to the United States Constitution, states that “Congress shall

make no law…abridging the freedom of speech.” U.S. Const. amend.1.

Reporting sexual harassment and then filing internal complaints when the

defendant school did not respond to those reports are examples of the most

fundamental type of speech that the First Amendment protects. Dr. Doe’s

freedom to report and file complaints falls within the protections afforded by

the First Amendment, and he is not stripped of those protections when he

enters the doors of UTHSCH. See Tinker v. Des Moines Indep. Cmty. Sch.

Dist., 393 U.S. 503, 506 (1969) (“It can hardly be argued that either students

or teachers shed their constitutional rights to freedom of speech or

expression at the schoolhouse gate.”). United States Supreme Court

precedent makes it clear that the only applicable exception to Dr. Doe’s right

to free speech is Tinker’s prohibition against speech that is materially and

substantially disruptive to the educational process. There can be no

reasonable argument that Dr. Doe’s report of sexual harassment, Title IX

complaint, or internal complaints to OIC were “lewd,” “vulgar,” “indecent,”


                                     - 36 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 37 of 43




or “profane.” Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 683 (1986).

There is no evidence that Dr. Doe’s Title IX complaint or internal

complaints disrupted the educational process at UTHSCH. In fact, Dr. Doe

utilized two specific channels to seek relief that are official offices within

the school, established by the school itself. The school’s own office cannot

be considered a method of disruption.

      84.    Government officials may not retaliate against private citizens

because of their exercise of their First Amendment rights. Defendant’s

retaliatory conduct of adding a damaging addendum to Dr. Doe’s MSPE

letter, not requested or recommended by the SEPC, caused injury to Dr. Doe

by preventing him from matching with a residency in not one, but two,

medical specialties. This loss of opportunity at a critical time in Dr. Doe’s

education as a physician is a level of injury that would chill a person of

ordinary firmness. Undoubtedly, this conduct by the school would cause an

average medical student to change his or her speech (i.e., choose not to

report sexual harassment or complain when their reports fall on deaf ears).

      85.    The defendants themselves revealed that the adverse actions

against Dr. Doe were substantially motivated by what Dr. Doe said and did.

Defendant McNeese refused to meet with Dr. Doe, thus depriving him of

educational services to which all other students had access, because of the


                                      - 37 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 38 of 43




complaints he filed against her office. Sgt. Riner warned Dr. Doe that if he

continued down the path to pursue his complaints against OASA, Dr. Doe

would find himself before the SEPC yet again. Sgt. Riner opined that the

whole situation had become “personal” for the OASA staff defendants. Prior

to the SEPC meeting in December 2019, Dr. Redwine told Dr. Doe that

SEPC would not take any action because the referral to SEPC was just

OASA’s “perception” and not based on facts. Dr. Redwine also discouraged

Dr. Doe from complaining to higher-ups and from escalating the issue

because “that’s part of the problem.” Finally, at the December 2019 SEPC

meeting, one of the committee members remarked, “I went to school here

too and I didn’t know who OIC was, or who Stephen was, or who William

Lemaistre was, but you are on a first name basis with them. That’s weird.”

      WHEREFORE, Plaintiff prays for relief as hereafter set forth.

               F. COMMON LAW AND STATUTORY DAMAGES

      86.    Plaintiff’s damages include all damages available under common

and statutory law, including but not limited to, actual damages, reasonable

expenses in reliance on Defendant UTHSCH’s performance of the contract,

lost earnings, attorney’s fees, court costs, and interest.




                                      - 38 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 39 of 43




                          G. DECLARATORY RELIEF

      87.    A present and actual controversy exists between Plaintiff and

Defendant UTHSCH concerning their rights and respective duties. Plaintiff

contends that Defendant UTHSCH violated his rights under Title IX.

Plaintiff is informed and believes, and therefore alleges, that the Defendant

UTHSCH denies these allegations. Declaratory relief is therefore necessary

and appropriate.

      88.    Plaintiff seeks a judicial declaration of the respective rights and

duties of the parties.

                H. REQUEST FOR PRELIMINARY INJUNCTION

      89.     “A plaintiff seeking a preliminary injunction must establish that

he is likely to succeed on the merits, that he is likely to suffer irreparable harm

in the absence of preliminary relief, that the balance of equities tips in his

favor, and that an injunction is in the public interest.” Winter v. Natural Res.

Def. Council, 555 U.S. 7, 20 (2008). Dr. Doe meets all the prongs of this test

and is entitled to preliminary injunctive relief.

      90.     There is a substantial likelihood that Plaintiff will prevail on the

merits. A plaintiff does not need to prove that he will ultimately prevail when

seeking a Preliminary Injunction. Abdul Wali v. Coughlin, 754 F.2d 1015,

1025 (2nd Cir. 1985). Here, Plaintiff Dr. Doe presents to the Court factual


                                      - 39 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 40 of 43




allegations that permit an inference of more than the mere possibility of

Defendants’ misconduct and that show he is entitled to relief. See Branham v.

Dolgencorp, Inc., No. 6:09-cv- 00037 (W.D. Va. 2009) (slip op.; 8-24-09).

The specific factual details of Plaintiff’s claim demonstrate that there is a

substantial likelihood that he will prevail on the merits.

      91.    Plaintiff will likely suffer irreparable injury if Defendant

UTHSCH is not enjoined from re-issuing Dr. Doe’s Medical School

Performance Evaluation letter as amended while this suit is pending. Injury to

Dr. Doe is imminent because Dr. Doe is unable to secure a medical residency

with the unfavorable and retaliatory addendum to the original letter. This

injury is irreparable because as a result of the unfavorable MSPE letter, no

residency program accepted Dr. Doe for a residency in 2020; a second

issuance of the letter as it currently reads would prevent Dr. Doe from

matching again. Two residency cycles without a match are fatal to a young

doctor’s career. This injury is not speculative because without the Injunction,

injury will occur before the end of the current calendar year, before the Court

rules on the merits of the case. See RoDa Drilling Co. v. Siegal, 552 F.3d

1203, 1210 (10th Cir. 2009).

      92.    There is no adequate remedy at law available to Plaintiff, based

on the facts as pled. See Crane v. Indiana High Sch. Athletic Ass’n, 975 F.2d


                                      - 40 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 41 of 43




1315 (7th Cir. 1992) (the court properly enjoined athletic association from

declaring the plaintiff ineligible to participate in a sporting event; plaintiff

lacked adequate remedy at law).

      93.    The harm faced by Plaintiff outweighs the harm that would be

sustained by Defendants if the Preliminary Injunction were granted. Whether

or not Dr. Doe is able to match for a residency is of no consequence to

Defendant UTHSCH but is of utmost consequence to Dr. Doe. In order to

complete his medical training, he must be able to make a residency match and

without the Preliminary Injunction against Defendant UTHSCH, Dr. Doe will

not be able to do so. Defendants cannot show that the entry of a Preliminary

Injunction will harm them in any way.

      94.    Issuance of a Preliminary Injunction would not adversely affect

the public interest. Dr. Doe is not a danger to the public, as he satisfactorily

completed medical school and graduated in May 2020. He met all standards

and requirements for graduation and is adequately prepared to complete a

residency. In fact, granting the Preliminary Injunction would be a benefit to

the public interest, as in the current time of international pandemic and

medical necessity, Dr. Doe’s work in the medical field as a resident would

benefit the public interest and have a positive impact on our community.




                                     - 41 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 42 of 43




      95.       Plaintiff is willing to post a bond in the amount the Court deems

appropriate.

      96.      Plaintiff asks the Court to set his Application for Preliminary

Injunction for hearing at the earliest possible time and, after hearing the

request, to issue a Preliminary Injunction against Defendant UTHSCH.

                                  I. JURY DEMAND

      97.      Plaintiff demands a jury trial and tenders the appropriate fee with

this Complaint.

                                     J. PRAYER

      98.      FOR THESE REASONS, Plaintiff Dr. John Doe prays that the

Court issue citation for Defendants to appear and answer, that this Court

provide a trial by jury, and that Plaintiff be awarded a judgment against

Defendants for the following:

               a. economic damages;

               b. non-economic damages;

               c. prejudgment and postjudgment interest;

               d. reasonable attorney’s fees;

               e. disbursements and court costs; and

               f.    all other relief to which Plaintiff is entitled
                    and that the Court deems just and proper.



                                         - 42 -
 Case 4:20-cv-03200 Document 2 Filed on 09/15/20 in TXSD Page 43 of 43




      99.    Furthermore, Dr. Doe prays that the Court award damages to

Dr. Doe to fully compensate him for the injuries caused by Defendants’

discriminatory, harassing, and retaliatory conduct, pursuant to and within

the statutory limitations of federal law.

DATED: September 14, 2020.


                                            Respectfully Submitted,

                                            SUSAN SOTO LAW, PLLC

                                            By: /s/ Susan H. Soto
                                            Susan H. Soto
                                            Federal ID No. 1812015
                                            State Bar No. 24076707

                                            P.O. Box 571
                                            Missouri City, Texas 77459

                                            Telephone: 832-426-2525
                                            Facsimile: 877-231-7331
                                            Email: Soto@SotoSchoolLaw.com

                                            Attorney for the Plaintiff,
                                            Dr. John Doe




                                      - 43 -
